Case
Case 21-10327-elf
     21-10327-elf         15-5 Filed
                     Doc 71-21     Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40
                                                               04/07/21 17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part1310of 15
                                                           Page 1 of 3
Case
Case 21-10327-elf
     21-10327-elf         15-5 Filed
                     Doc 71-21     Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40
                                                               04/07/21 17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part1410of 15
                                                           Page 2 of 3
Case
Case 21-10327-elf
     21-10327-elf         15-5 Filed
                     Doc 71-21     Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40 Desc
                                                               04/07/21 17:04:33 Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part1510of 15
                                                           Page 3 of 3
